Title: From James Madison to James Monroe, 19 July 1816
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montp: July 19. 1816
        
        I have recd. yours of the 16. & 17. I return the letter of M. De Kantzow. Our expectation of letters from Mr. Russel, or of his speedy return, will justify our delay in taking up the subject, and will be a proper answer to it. It will be well not to encourage too much the idea of a treaty; first because, it is not very probable that Sweeden will admit her Colonies to be included, as a part of her Commercial self, in the reciprocity indispensable. Secondly, because the productions of Sweeden are not such as she will withold from us without a treaty, or such as give freight like ours. Iron, the article we import, is rather a ballast than burden. Thirdly, because it is desireable that the Ex. shd. not impose restraints on the policy which the Legisl: may

adopt with respect to a general navigation Act, which must at an early date engage their deliberations.
        I have a letter from Mr. Coles, in which he says he has informed you of his acceptance of the trip to Russia. I had before suggested an answer direct to you, and referred him to your statement of the precise terms of the service. There shd. be no room for doubts or disappts. on this head. The precedents I presume, are such as will prevent them. I find from Mr. Crowninshi[e]ld that a pub: vessel could not be employed without a very inconvenient expence; and were this not the case, a private conveyance would be sufficient for the occasion. If a direct one to St. Petersburg does not at once offer, it will be best for Mr. C. to take a passage for England, whence he will doubtless find a ready one to his destination.
        The Memorial from Moose Island is justified by the tardiness of the B. Govt. It will be a fit occasion for spurri[n]g it through Mr. B. as well as Mr. A. and they may be properly reminded of the suspended and equivocal character of the Island, as requiring a moderate & provisional treatment of its inhabitants; instead of the one complained of.
        The letter to me from Mr. de Neuville, presents him in a view which it is not amiss, you should be acquainted with. I have written as civil & conciliatory an answer, as I thought could be justiable [sic], because I presumed that such an one might be useful. I send this also for your perusal to be forwarded from Washington; unless you see any thing in it sufficiently objectionable to require the delay of returning it.* His letter to me be so good as to return in any event. I ought to say, that his manner & language while here corresponded with the wish he manifests to promote a liberal policy between the 2 Countries; and that he presented a character, very amiable, and a mind highly intelligent. Yrs.
        
          J. Madison
        
      	
   
   * vary the address if necessary.


      